DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the safety lock" in line 1. There is insufficient antecedent basis for this limitation in the claim. Further, since claim 5 previously discloses a safety lock, claim 6 is being considered to be depending from claim 5 (instead of claim 7). Therefore, claim 6 is being considered to be dependent from claim 5, and the limitation can remain as --the safety lock--.
The dependency of claim 7 renders the claim indefinite, since it appears that the claim depends from the claim itself. For examination purposes, claim 7 will be examined as depending from claim 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sexton (US 10,094,610).
Regarding claim 1, Sexton discloses a refrigerator freezer unit comprising:
a single refrigeration unit (refer to evaporator unit 96 as can be seen from Fig. 11) connected to a freezer chamber (lower part of refrigerator 20) for providing cold air to a freezer compartment; 
an intake channel (refer to Fig. 11 below) interconnected to the freezer chamber (refer to Fig. 11) for providing cold air to a refrigerator compartment (refer to refrigerator compartment 48, wherein the intake channel as can be seen below provides cold air through opening 102);
a recirculating channel (refer to Fig. 11 below) allowing to recirculate air within the refrigerator compartment (refer to the arrows as can be seen from Fig. 11, wherein  air from the refrigerator compartment enters the recirculating channel by means of air channel 118, exits the recirculating channel and flows towards the single refrigeration unit and to the intake channel to flow back into the refrigerator compartment);
at least one intake fan (142) positioned in the intake channel for displacing air in the intake channel; and
at least one recirculating fan (refer to flow control device 108, and col. 8, lines 13-20, wherein flow control device 108 may be a blower that is adjustable to control an amount of fluid communication through at least opening 104 which is located in the recirculating channel) positioned in the recirculating channel (refer to Fig. 11) for displacing air in the recirculating channel (see below),
wherein each one of the refrigerator and freezer compartments are cooled by the single refrigeration unit (refer to col. 10, lines 55-67 and col. 11, lines 1-3).


    PNG
    media_image1.png
    388
    601
    media_image1.png
    Greyscale


Regarding claim 3, Sexton meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sexton discloses louvered openings (refer to Fig. 11 below) allowing warm air to travel from the refrigerator compartment (48) to the freezer compartment (50).


    PNG
    media_image2.png
    302
    749
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton (US 10,094,610) in view of Madigan (US 4,879,881).
Regarding claim 2, Sexton meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sexton discloses the recirculating channel and the intake channel, but fails to explicitly disclose the recirculating channel being superposed on the intake channel.
However, Madigan teaches that it is known in the art of refrigeration (refer to Fig. 1), to provide a recirculating channel (30) being superposed on an intake channel (31). Note: in the instant case, the term “superposed” has been considered as situated vertically over another layer or part.
One having ordinary skill in the art of refrigeration would recognize that by providing the recirculating channel being superposed on the intake channel, the arrangement of the channels will take up less space in the refrigerator freezer unit.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Sexton such that the recirculating channel is superposed on the intake channel, in order for the arrangement of the channels to take up less space in the refrigerator freezer unit in view of the teachings by Madigan along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton (US 10,094,610) in view of Wissinger (US 2005/0200253).
Regarding claim 5, Sexton meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sexton discloses the refrigerator freezer unit, but fails to explicitly disclose a safety lock.
However, Wissinger teaches a safety lock (24, Figs. 2-5) for a refrigerator door, in order to provide positive latching to keep the door closed (refer to par. 2, lines 1-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Sexton by providing a safety lock in view of the teachings by Wissinger, in order to provide positive latching to keep the door closed.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton (US 10,094,610), Wissinger (US 2005/0200253), and further in view of Denison (US 10,591,201).
Regarding claim 6, Sexton as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sexton as modified discloses wherein the safety lock comprises:
a) a mechanical lock (24) for interconnection to a locking aperture (66);  
b) a lock release pin (52) interconnected to the mechanical lock (24) allowing to unlock the mechanical lock (24) with the locking aperture (66); 
c) a release cam (28) interconnected to the lock release pin (52) allowing to unlock the mechanical lock (refer to Figs. 4-5) by movement of the release cam (28); 
d) an actuator (38) interconnected to the release cam (28) allowing to move the release cam (refer to Figs. 4-5) into contact with the lock release pin (52); and 
e) an entrapment release (60) interconnected to the lock release pin (52) allowing to activate the lock release pin (52) from within the refrigerated compartment (by means of the hook from the locking aperture 66 as can be seen from Figs. 4-5 within the refrigerated compartment as can be seen from Fig. 2), but Sexton as modified fails to explicitly disclose a circuit board allowing to provide varied power levels to the mechanical lock and to lock and unlock the mechanical lock based on measured parameters within the refrigerated compartment by a refrigeration controller.
However, Denison further teaches a cooler lock, a circuit board (10) allowing to provide varied power levels to a mechanical lock and to lock and unlock the mechanical lock based on measured parameters within the refrigerated compartment by a refrigeration controller (refer to Figs. 13-16, and col. 4, lines 23-36, wherein in the event that the temperature of the cooler exceeds a pre-determined limit for a period of time, there is a risk of spoilage of the food or beverage in the cooler, thus, when this occurs the cooler controller proceeds to enable the lock controller and in turn the lock controller energizes the motor and latches the strike pro that the door is locked and cannot be withdrawn from the cabinet; If the temperature returns to a safe/proper temperature, it may be possible for the controller to determine the contents are safe to consume because the cooler temperature only stayed in the elevated range for a short period of time, i.e. too short for the food to spoil, and in such a case, the controller may unlock the door), in order to maintain products within the refrigerator at a proper temperature (refer to col. 4, lines 9-14).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Sexton by providing a circuit board allowing to provide varied power levels to the mechanical lock and to lock and unlock the mechanical lock based on measured parameters within the refrigerated compartment by a refrigeration controller in view of the teachings by Denison, in order to maintain products within the refrigerator at a proper temperature.

Regarding claim 7, Sexton as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Sexton as modified discloses wherein the safety lock allows for automatically controlled locking and manual unlocking of the refrigerator freezer unit from either the exterior or interior of the unit (refer to Fig. 2 by Wissinger).

Response to Arguments
Applicant's arguments filed on 09/26/2022 have been fully considered but they are not persuasive. 
Applicant argues in page 5 of the remarks that Sexton does not describe at least a recirculating channel, the recirculating channel allowing to recirculate air inside the refrigerator compartment. This argument has been considered but is not persuasive.
Absent a special definition, the words of the claims have been afforded the broadest reasonable interpretation. Specifically, the tern “recirculate” is being considered as (of a fluid) circulate continuously. As can be seen from Fig. 11 below, cool air flows through the intake channel and enters the refrigerator compartment through opening 102. After cooled air flows through the refrigerator compartment, the cooled air exits the compartment through openings within air channel 118 and enters the recirculating channel. The recirculating channel, allows the air to travel through the freezer compartment and eventually to flow back into the intake channel. Therefore, the recirculating channel as can be seen from Sexton below, allows for the cooled air to circulate continuously within the refrigerating unit. 
For at least the reasons discussed above, claims 1-3 and 5-7 remain rejected. 

    PNG
    media_image1.png
    388
    601
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763